Citation Nr: 0107717	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June to 
November 1965 and from October 1968 to April 1970, and he had 
active naval service from May 1976 through June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 decision by the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO), which inter 
alia granted service connection for bilateral varicose veins, 
and rated them zero percent disabling. 

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case here, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Thus, the propriety of the rating from the effective 
date of the award through to the time when a final resolution 
of the issues has been reached, is currently before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson, 
supra.


FINDINGS OF FACT

1.  The veteran was duly scheduled for VA medical examination 
in August 1998 for the purpose of evaluating the severity of 
his service-connected bilateral varicose veins.

2.  He did not report for the August 1998 medical examination 
and has not provided explanation for his failure to report 
for the examination, and has not shown good cause for his 
failure to do so.

3.  The totality of the medical evidence of record reveals 
that the veteran's bilateral varicose veins are superficial; 
there is no indication that the bilateral varicose veins are 
manifested by intermittent edema, aching and fatigue after 
prolonged standing or walking; or are manifested by symptoms 
of pain or cramping on exertion.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
varicose veins have not been met.  38 U.S.C. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (effective 
prior to January 12, 1998), as amended at 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show in-service 
treatment of dilated varicosities in January 1986, for which 
he was issued support hosiery.  The report of service 
separation medical examination in June 1994 was negative for 
a clinical finding of bilateral varicose veins; the vascular 
system was evaluated clinically as normal.  

The veteran applied for service connection for bilateral 
varicose veins in September 1994.   VA medical examination in 
October 1994 was essentially negative for then-current 
varicose vein symptoms.  His skin was clear and warm, with no 
visible lesions.  The examination of his vascular system was 
negative, and the physician commented specifically on 
varicose veins, reporting that there were "none noted."  

By May 1995 decision, the RO granted service connection for 
bilateral varicose veins based on the confirmed in-service 
diagnosis, and rated them zero percent disabling.  The 
veteran initiated a timely appeal of the decision in 
September 1995, contending that the zero percent rating did 
not adequately reflect the severity of the bilateral varicose 
vein disability.

The veteran furnished a March 1995 clinical record from a 
private physician revealing that he complained at that time 
of soreness and redness on the right calf.  The diagnosis was 
superficial phlebitis of the right leg.  The private 
physician stated that the veteran was functioning "okay" 
without any known trauma to the legs, but had developed 
superficial phlebitis and superficial varicose veins at the 
medial proximal aspect of the right leg.  A prescription form 
generated at that clinic in September 1995, states only that 
"[the veteran] has varicose veins of his lower 
extremities."

The claims file reflects that on March 5, 1998, the RO 
scheduled the veteran for VA medical examination to evaluate 
the severity of the service-connected bilateral varicose 
veins.  In correspondence sent to the RO on March 11, 1998, 
the VA medical facility reported that the veteran failed to 
report for the scheduled examination, but requested that the 
examination be rescheduled.  

The record indicates that VA medical examination was 
scheduled for August 18, 1998.  The veteran was notified of 
the examination date and location by letter from the RO 
mailed to his last known address.  The letter also informed 
him that if he failed to report for the examination, VA would 
consider the claim without benefit of evidence from the 
examination which might be material to the outcome of his 
claim.  

Of record is correspondence dated August 11, 1998, sent to 
the RO from the medical facility scheduled to perform the 
examination.  The RO was informed that prior to the 
examination, the veteran telephoned and said that he had 
refused to pursue his claim regarding varicose veins for the 
last several years.  RO interoffice electronic mail a day 
later noted the veteran's "refusal to cooperate."

The claims file also reflects that the veteran, in all 
correspondence mailed to the RO, provided a home address that 
was the same as that reported in his September 1994 
application for service connection for bilateral varicose 
veins.  The record shows that all RO correspondence and 
decisions sent to the veteran since September 1994 were 
mailed to the address he provided, and they were not returned 
as undeliverable by the postal authority.  The claims file 
indicates that, since September 1994, the veteran has not 
reported or otherwise indicated that the address he provided 
since he initiated his claim is incorrect.

In a September 1999 supplemental statement of the case, the 
RO noted that the veteran had failed to report for VA 
examination in August 1998, and that "[e]vidence expected 
from this examination which might have been material to the 
outcome of this claim could not be considered."  The zero 
percent rating for bilateral varicose veins was continued 
"in the absence of medical evidence of a worsening of his 
condition."

Essentially, the veteran contends that the manifestations of 
his service-connected bilateral varicose veins are more 
severe than are represented by the currently assigned non-
compensable disability evaluation.  The VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000).  VA's duty to assist includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the case.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The veteran was afforded examination in 
relation to this claim and the RO has obtained reports 
generated on VA examination.  The record does not indicate 
that there are pertinent medical records pertaining to his 
claim which exist but have not already been furnished.  Thus, 
as there does not appear to be any evidence that is not of 
record relating to his bilateral varicose veins, VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to that issue.

As noted in the INTRODUCTION above, because the veteran 
disagreed with the initial rating assigned to the service-
connected bilateral varicose veins, that issue remains an 
"original claim" and is not a new claim for increase.  See 
Fenderson, 12 Vet. App. 119.  Significantly, it must be noted 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a) (2000).  38 C.F.R. § 3.655 
(2000) provides, in pertinent part, that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  

As noted above, VA medical examination was scheduled in 
August 1998 to which the veteran failed to report.  An 
examination was necessary to verify the current severity of 
his service-connected bilateral varicose veins.  See 38 
C.F.R. §§ 3.327(a) and 3.655.  The record reflects that the 
veteran did not attempt to reschedule the August 1998 
examination, and good cause for his failure to report for the 
scheduled examination has not been demonstrated.  To the 
contrary, the evidence indicates the veteran expressed that 
he was "refusing to pursue" his increased evaluation claim 
for bilateral varicose veins.  Further, the record indicates 
that he was properly notified of the scheduled examination.  
Notably, since the initiation of his claim, all 
correspondence from the RO to the veteran was sent to his 
last known address and was not returned as undeliverable.  
Thus, in accordance with 38 C.F.R. 
§ 3.655(b), the Board will decide this appeal based on the 
evidence of record.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (2000); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

Effective January 12, 1998, the VA Schedule for Rating 
Disabilities was revised with respect to the regulations 
applicable to evaluating disorders of the cardiovascular 
system.  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Since the veteran initially claimed 
service connection for bilateral varicose veins in September 
1994, the Board is obligated under Karnas to evaluate the 
claim for an increased rating for bilateral varicose veins 
under both the old and new criteria.

The criteria under 38 U.S.C.A. § 4.104, Diagnostic Code 7120 
in effect before January 12, 1998, contemplate that varicose 
vein disability characterized as mild or asymptomatic is 
rated zero percent disabling.  A 10 percent rating for 
varicose veins contemplates a moderate disorder, with 
varicosities of superficial veins below the knees, and 
symptoms of pain or cramping on exertion.  A note following 
this diagnostic code states that severe varicosities below 
the knee, with ulceration, scarring, or discoloration and 
painful symptoms will be rated as moderately severe.  A 30 
percent evaluation is warranted for a moderately severe 
disability, involving bilateral superficial veins above and 
below the knees, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation.  A severe disability, involving the 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging over two centimeters in 
diameter, with marked distortion and sacculation, edema, and 
episodes of ulceration, but with no involvement of the deep 
circulation is evaluated as 50 percent disabling for a 
bilateral disorder.  Finally, a pronounced disorder 
contemplates the findings of a severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, and warrants a 60 percent 
evaluation for a bilateral disability.

The criteria under 38 U.S.C.A. § 4.104, Diagnostic Code 7120 
in effect since January 12, 1998, contemplate that varicose 
veins characterized as asymptomatic palpable, or visible 
varicose veins, warrant a zero percent disability rating.  
Varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery, warrant a 10 percent 
rating.  A 20 percent evaluation is warranted when there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating contemplates 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is assigned where the following findings are 
attributed to the effects of varicose veins:  massive board-
like edema with constant pain at rest.  A note following the 
criteria of Code 7120 effective since January 12, 1998, 
states that the evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be rated separately and combined (under 
38 U.S.C.A. § 4.25), using the bilateral factor (38 U.S.C.A. 
§ 4.26), if applicable.

Based on the above criteria, the Board finds that an 
evaluation in excess of zero percent for the veteran's 
service-connected bilateral varicose veins is not warranted 
under Code 7120 in effect prior to January 12, 1998.  At a 
minimum, superficial veins, with symptoms of pain or cramping 
on exertion must be shown by competent evidence in order to 
warrant a 10 percent disability rating under the criteria of 
former Code 7120.  Here, although the evidence shows 
superficial varicose veins, it is devoid of any clinical 
findings of pain or cramping on exertion, and thus an 
evaluation in excess of zero percent under former Code 7120 
cannot be applied.  

Further, varicose veins must be shown through medical 
evidence, at a minimum, as manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, to warrant an 
evaluation in excess of zero percent under the criteria of 
current Code 7120 (2000).  Here, the totality of evidence is 
negative for clinical findings of intermittent edema of an 
extremity, or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  Thus, the criteria for an 
evaluation in excess of zero percent under current Code 7120 
have not been met.  

In summary, based on the totality of the evidence in this 
case, the Board finds that the symptoms of the veteran's 
bilateral varicose veins are most appropriately reflected by 
criteria for a zero percent disability rating, under both the 
"old" and "new" Code 7120.  The competent evidence clearly 
shows that the veteran experiences relatively mild symptoms.  
What the evidence has not shown is that he experiences 
intermittent edema, aching and fatigue after prolonged 
standing or walking; or varicosities of superficial veins 
below the knees manifested by symptoms of pain or cramping on 
exertion, such that would warrant a 10 percent evaluation 
under the criteria of Code 7120 in effect either prior to or 
subsequent to January 12, 1998.  Since the veteran's 
bilateral varicose veins do not meet the criteria for a 10 
percent rating under either diagnostic code, it is axiomatic 
that the symptoms do not meet the criteria for the higher 
ratings under either code.

Finally, the Board reiterates that analysis of the claim for 
a compensable rating for bilateral varicose veins requires 
consideration of the possibility of "staged ratings," 
wherein VA assesses whether the level of impairment has 
changed during the pendency of a claim, and then determines 
the appropriate rating at those various stages.  Here, the 
Board has considered the concept of staged ratings pursuant 
to the guidelines of Fenderson, and finds that the evidence, 
taken as a whole, shows that symptoms of the veteran's 
bilateral varicose veins have consistently met or nearly 
approximated the criteria for a noncompensable rating which 
the RO previously assigned effective July 1, 1994, the day 
following the date of the veteran's discharge from active 
service.  38 U.S.C.A. § 5110(b)(1) (West 1991).  

ORDER

Entitlement to a compensable evaluation for bilateral 
varicose veins is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

